Title: Abigail Adams to John Quincy Adams, 6 September 1785
From: Adams, Abigail
To: Adams, John Quincy


     
      No 4.
      My Dear Son
      London Sepbr 6. 1785 Grosvenor Square
     
     Yesterday being Sunday I went with your papa to the Foundling Church, Dr. Price whom we usually attend being absent a few weeks in the Country. When I returnd from Church I went into my closet and took up my pen with an intention of writing to you; but I really felt so trist at not having heard of your arrival that I could not compose myself sufficently to write to you, so I scribled to your Brothers. By the time I had finishd my Letters, I was call’d to tea. Mr. Brown the painter came in and spent part of the Evening. I read a sermon in Barrow upon the Government of the Tongue, and went to Bed with one of my old impressions that Letters were near at Hand. This Morning went below to Breakfast, the Urn was brought up Boiling, the Chocolate ready upon the table, Enter Mr. Spiller the Butler, who by the way is a very spruce Body, and after very respectfully bowing with his Hands full “Mr. Churchs compliments to you Sir, and has brought you this pacquet, but could not wait upon you to day as he was obliged to go out of Town.” Up we all jumpt, your Sister seized hold of a Letter, and cry’d my Brother, my Brother. We were not long opening and perusing, and I am so glad, and I am so glad, was repeated from one to an other. Mamma did not fail remarking her old impression. The Chocolate grew cold, the top of the tea pot was forgotton, and the Bread and Butter went down uneaten, yet nobody felt the loss of Breakfast, so near akin is joy and grief that the effect is often similar.
     Your Pappa had a prodigious quantity of writing to do before, and his packets from Congress just received has increased it much. I know not what he would have done if Mr. Storer had not lent him a hand, and copied his Letters for him. Yet it is a little hard upon him, as he is very buisy in preparing for his voyage. The Prussian Review which was to commence upon the 20th of last Month, was drawing together all the great Military Characters in Europe. It was like to prove an object of vast importance as it was to consist not only of the best troops, but of the greatest number, and to be reviewd by the most celebrated military Sovereign now living. Col. Smith considerd it as an object which merited his attention, and requested leave of absence for a few weeks. Your Pappa readily granted his request, as at that time there was little prospect of Buisness, but it has so happend that from Holland from France, America and here, there has been much to do, and much yet remains undone. Dispatches must be got ready for Mr. Storer who is to sail in a few days. The Col. has been gone a month, we have received two Letters from him and may I think look for his return daily. He does not live with us, he has appartments in Leiscester Fields, he always dines with us. I like him much, but I do not rely wholy upon my own opinion. I will quote your pappas words writing of him to the President of Congress. “Col. Smith has been very active and attentive to Buisness, and is much respected. He has as much honour and spirit as any Man I ever knew. His principals are those of his Country, and his abilities are worthy of them. He has not the poetical Genius of Humphries, but he has much superiour talants, and a more independant temper as a politician. In short you could not have given me a Man more to my taste.” I may further add that he is sedate, not too much given to amusement, and a mind above every little mean thought or action. He appears formed for a Military Life, and will figure at the Head of an Army should we have occasion for him. I assure you I am not without apprehensions that such an event is not so far distant as I once hoped: the temper and disposition of this People is as hostile towards us, as it was in the midst of the War. Pride envy and Revenge rankles in their Hearts and they study every method in their power to injure us, in the Eyes of all Europe by representing us as Lawless, divided amongst ourselves, as Bankrupts. Every hireling Scribler is set to work to vilify us in the most reproachfull terms, and they refuse to publish any thing of a contrary tenor unless you will bribe them to. Much of this bilingsgate is circulated in order to prevent Emigrations from Ireland. If your Pappa had attended to the Letters he has received, and would have given any encouragement, he might have settled whole States, but he has always refused to do any thing upon the Subject. There is scarcly a day passes without applications.
     Our Countrymen have most essentially injured themselves by running here in Shoals after the Peace, and obtaining a credit which they cannot Support. They have so shackld and hamperd themselves that they cannot now extricate themselves; merchants who have given credit, are now Suffering, and that naturally creates ill will, and hard words. His Majesty and the Ministry shew every personal respect and civility which we have any right to expect. “The Marquiss de la Fayette, writes that he had always heard his Majesty was a great dissembler but he never was so throughly convinced of it, as by the reception given to the American Minister.” I wish there conduct with regard to our Country was of a Peice with that which they have shewn to its representitive. The Marquis of Carmathan and Mr. Pitt, appear to possess the most liberal Ideas with respect to us, of any part of the Ministry. With regard to the Negroes they are full and clear that they ought to be payd for, but as to the posts; they say, the relinquishment of them, must depend upon certain other matters, which you know they were not at liberty to explain in private conversation. But it is no doubt they mean to keep them, as a security for the payment of the Debts, and as a rod over our Heads. They think we are as little able to go to war, as they are. The Bugget has not yet been offically opend. A Generous Treaty has been tenderd them, upon which they are now pondering and brewing. The fate of the Irish propositions has thrown weight into the American Scale, but there are so many Bones of contention between us, that snarling spirits will foment into rage, and cool ones kindle by repeated Irritation. It is astonishing that this Nation Catch at every straw which swims, and delude themselves with the Buble that we are weary of our independance, and wish to return under their Government again. They are more actuated by these Ideas in their whole System towards us, than any generous plans which would become them as able statesmen and a Great Nation. They think to Effect their plans by prohibitary acts and heavy duties. A late act has past prohibiting the exportation of any tools of any kind. They say they can injure us; much more than we can them, and they seem determined to try the experiment. Those who look beyond the present moment foresee the concequences, that this Nation will never leave us untill they drive us into Power, and Greatness that will finally shake this kingdom. We must struggle hard first, and find many difficulties to encounter, but we may be a Great and a powerfull Nation if we will; industery and frugality, wisdom, and virtue must make us so. I think America is taking Steps towards a reform, and I know her Capable of whatever she undertakes. I hope you will never lose sight of her interests, but make her welfare your study, and spend those hours which others devote to Cards and folly in investigating the Great principals by which nations have risen to Glory and eminence, for your Country will one day call for your services, either in the Cabinet or Feild. Qualify yourself to do honour to her.
     You will probably hear before this reaches you of the extrodanary affair respecting the Cardinal Rohan. It is said that his confinement is in concequence of his making use of the Queens name to get a diamond Neclace of immence value into his Hands. Others say it is in concequence of some reflections cast upon the Character of the Queen. Others suppose that the real fact is not known. I send you one Newspaper account of the matter, and have not room to add more than that I am your affectionate
     
      A A
     
     
      Please to remember I have not a single Line from you.
     
    